WALKER, J., concurs in result.
This appeal presents two assignments of error. *Page 703 
1. Did the judge err in submitting to the jury the question of manslaughter? Under S. v. Quick, 150 N.C. 820, such an error is without prejudice to the defendant, and he cannot complain. When, as in this case, the plea is self-defense and the killing with a deadly weapon is established or admitted, two presumptions arise — (1) that the killing was unlawful; (2) that it was done with malice.
An unlawful killing is manslaughter, and when there is the added element of malice it is murder in the second degree. When the defendant takes up the laboring oar he must rebut both presumptions — the presumption that the killing was unlawful and the presumption that it was done with malice. If he stops when he has rebutted the presumption of malice, the presumption that the killing was unlawful still stands, and, unless rebutted, the defendant is guilty of manslaughter. This is a fair deduction from the cases in this State. S. v. Hogan, 131 N.C. 802; S. v. Brittain,89 N.C. 501, 502.
At the request of defendant, the judge charged the jury very explicitly that if they should find from the evidence offered by the defendant that the killing occurred under circumstances claimed by him         (733) and testified to by his witnesses, they should return a verdict of not guilty.
The jury discarded defendant's plea, and if, as now argued by him, there was nothing in the evidence to warrant a verdict of manslaughter, it was the duty of the jury to convict of murder in second degree.
It necessarily follows that, under such circumstances, the defendant cannot complain of a verdict for manslaughter, a lesser degree of homicide. An error on the side of mercy is not reversible. But we think there is in this case, as in S. v. Quick, evidence upon which a verdict of manslaughter may be supported.
2. His Honor stated to the jury in one part of his charge that if they were "left in doubt" as to whether the defendant slew in self-defense, they should return a verdict of manslaughter.
This was erroneous, and if the objectionable words stood alone, as in S.v. Clark, 134 N.C. 698, we would award a new trial.
In the case at bar, taking the charge as a whole, it is a very clear and luminous exposition of the law of homicide.
A charge is not to be interpreted by picking out an expression here and there. "It is to be considered as a whole, in the same connection in which it was given and upon the presumption that the jury did not overlook any portion of it. If, when so construed, it presents the law fairly and correctly to the jury, it will afford no ground for reversing the judgment, though some of the expressions, when standing alone, might be regarded as erroneous." 2 Thompson on Trials, sec. 2407; S. v. Exum, *Page 704 138 N.C. 602; Everett v. Spencer, 122 N.C. 1010; Westbrook v. Wilson,135 N.C. 402.
His Honor gave this prayer in the words in which it was expressed: "That the prisoner is not required to rebut the presumption of malice arising from the killing with a deadly weapon beyond a reasonable doubt, but to the satisfaction of the jury." The instruction that the plea of self-defense must be sustained only to the satisfaction of the jury was repeated so often and made so plain in the charge that we cannot think that the jurors were misled.
No error.
WALKER, J., concurs in result.
Cited: S. v. Thomson, 153 N.C. 621; S. v. Cox, ibid., 642; S. v. Rowe,155 N.C. 447, 448; S. v. Lane, 166 N.C. 339; S. v. Cameron, ibid., 384. *Page 705 
MEMORANDUM CASES
These cases, left out of former volumes, are now printed by request.
S. (appellant) v. JOHN MARTIN, from Washington. Per Curiam, December 22. Reversed under S. v. Burchfield, 149 N.C. 537.
J. D. ODOM, TRUSTEE, AND ROCKY MOUNT SUPPLY CO. v. W. H. CLARK (appellant). Per Curiam, September 23. Affirmed. Claude Kitchin and W. E.Daniel for plaintiff; Day, Bell  Dunn, Murray Allen and E. L. Travis for defendant.
S. v. JOHN MORTON (appellant), from Craven. Per Curiam, September 23. Affirmed. Attorney-General, Hayden Clement and D. L. Ward for plaintiff;Moore  Dunn and D. E. Henderson for defendant.
THE CABLE CO. (appellant) v. W. T. HADDER, from Craven. Per Curiam, September 23. Affirmed. R. A. Nunn for plaintiff; D. L. Ward for defendant.
E. J. WHITE, JR., v. CITY OF NEW BERN (appellant), from Craven. PerCuriam, September 30. Affirmed. D. L. Ward for plaintiff; W. D. McIver for defendant.
J. P. McCULLEN v. S. A. L. RAILWAY CO. (appellant), from Craven. PerCuriam, September 30. Affirmed. W. D. McIver for plaintiff; Day, Bell Allen and W. W. Clark for defendant.
J. M. ARNOLD (appellant) v. MOYER HAHN, from Craven Per Curiam, September 23. Affirmed. W. D. McIver and Moore  Dunn for plaintiff; M. DeW.Stevenson and Simmons, Ward  Allen for defendant.
L. W. BRAME v. S.W. CLARK (appellant), from Craven. September 30. Affirmed. A. C. Zollicoffer and Thomas M. Pittman for plaintiff; T. T.Hicks for defendant.
W. S. BAILEY v. A. C. L. RAILWAY CO. (appellant), from Nash. Per Curiam, September 30. Affirmed. F. S. Spruill for defendant.
J. G. STATON v. J. I. GILLIS (appellant), from Martin. Per Curiam, October 14. Affirmed. H. W. Stubbs for plaintiff; Wheeler Martin, W. W.Clark and H. A. Gilliam for defendant.
W. H. MANN ET AL. (appellant) v. GEORGE S. BAKER ET AL., from Franklin.Per Curiam, September 29. Affirmed. B. B. Massenburg for plaintiff; Bickett White for defendant.
CHARLES F. DUNN (appellant) v. JOHN L. WHITE AND NETA WHITE. from Lenoir.Per Curiam, October 7. Affirmed. Charles F. Dunn for plaintiff; G. V.Cowper and Loftin, Varser  Dawson for defendant. *Page 706 
W. D. POLLOCK v. CHARLES F. DUNN (appellant), from Lenior. Per Curiam, October 7. Affirmed. Y. T. Ormond, E. M. Land and G. V. Cowper for plaintiff; Charles F. Dunn for defendant.
ALEX. TILGHMAN v. W. H. WATERS (appellant), from Lenoir. Per Curiam, October 6. Affirmed. Wooten  Clark for plaintiff; Rouse  Land and H. E.Shaw for defendant.
FLEISHMAN, MORRIS  CO. v. GEORGE E. ROBERTSON (appellant), from Wake.Per Curiam. Allowed. Peele  Maynard and R. N. Simms for plaintiff.
S. v. J. O. WILLIAMSON (appellant), from Columbus. Per Curiam, October 14. Affirmed. Attorney-General, D. L. Lenoir, J. B. Schulken and N. A.Sinclair for plaintiff; Donald MacRackan  McLean for defendant.
DONALD MacRACKAN ET AL. v. JERRY McKINNON (appellant), from Columbus. PerCuriam, October 14. Affirmed. D. J. Lewis and J. B. Schulken for plaintiff;Meares  Ruark for defendant.
JOE BROWN v. SOUTHERN RAILWAY CO. (appellant), from Davidson. Per Curiam, November 18. Affirmed. J. A. Barringer for plaintiff; Manly  Hendren for defendant.
A. F. MESSICK GROCERY CO. v. C. H. JONES (appellant), from Forsyth. PerCuriam, November 25. Affirmed. Louis M. Swink for plaintiff; Manly Hendren for defendant.
J. H. BROWN, ADMR. (appellant), v. NORFOLK AND WESTERN RAILROAD CO., from Forsyth. Per Curiam, November 19. Affirmed. Lindsay Patterson for plaintiff; Watson, Buxton  Watson for defendant.
HENRY A. HAINES ET AL. v. J. A. SMITH ET AL. (appellants), from Gaston.Per Curiam, December 2. No error. O. F. Mason and Clarkson  Duls for plaintiff; A. G. Mangum and Tillett  Guthrie for defendant.
S. v. J. E. RAMSEY AND ELIZA GILLESPIE (appellants), from Burke. PerCuriam, December 9. Affirmed. Attorney-General and H. Clement for the State; John M. Mull and Riddle  Hufham for defendant.
S. v. THOMAS MOSES (appellant), from Burke. Per Curiam, December 9. It appearing that defendant has broken jail and is still at large, the appeal is dismissed. Attorney-General and H. Clement for the State; John M. Mull
and Riddle  Hufham for defendant.
ELIZA SHOFFNER ET AL. v. LIFE INSURANCE CO. OF VIRGINIA (appellant), from Buncombe. Per Curiam, December 16. Appeal dismissed. M. W. Brown and Zeb F.Curtis for plaintiff; Frank Carter and H. C. Chedester for defendant.
P. T. BRYSON ET AL. (appellants) v. SOUTHERN RAILWAY CO., from Haywood.Per Curiam, December 22. Affirmed. W. J. Hannah for plaintiff; Moore Rollins for defendant. *Page 707 
MRS. JENNIE R. McFAYDEN ET AL. v. J. P. SWIFT (appellant), from Haywood.Per Curiam, December 22. Affirmed. W. J. Hannah for defendant.
                             MEMORANDUM CASES. SPRING TERM, 1909.
GEORGE H. WINSLOW v. THE NORFOLK HARDWOOD CO. (appellant), from Perquimans. Per Curiam, February 24. Affirmed. C. E. Thompson and CharlesWhedbee for plaintiff; Pruden  Pruden and Shepherd  Shepherd for defendant.
NATIONAL FINANCE v. W. H. S. BURGWYN (appellant), from Halifax. PerCuriam, February 24. Affirmed. W. H. S. Burgwyn, G. C. Green and E. L.Travis for defendant.
GEORGE E. CARMAN (appellant) v. J. T. BENTHALL AND R. T. BARNES, from Hertford. Per Curiam, February 24. Affirmed. Winborne  Lawrence for plaintiff; D.C. Barnes and Murray Allen for defendant.
C. D. SMITH  CO. v. S. M. MEMBY (appellant), from Pitt. Per Curiam, February 24. Affirmed on authority of Norton v. McLaurin, 125 N.C. 185;Pepper v. Clegg, 132 N.C. 112. Julius Brown for defendant.
EDW. HAMMOND (appellant) v. A. C. L. RAILWAY CO., from Craven. PerCuriam, March. Affirmed. R. Nunn and W. D. McIver for plaintiff; Moore Dunn for defendant.
J. A. MIZELL ET AL. v. W. C. MIZELL (appellant), from Martin. Per Curiam, March 17. Affirmed. A. O. Gaylord for plaintiff; Winston  Everett for defendant.
ELLIS Koonce (appellant) v. A. C. L. RAILWAY CO., from Wilson. PerCuriam, March 17. Affirmed. C. C. Daniels for plaintiff; F. A. Woodard andConnor  Connor for defendant.
EMMA E. LANIER v. FRANK P. RAYNOR AND WIFE (appellants), from Martin. PerCuriam, March 17. Affirmed. Winston  Everett and S. A. Newell for plaintiff; Harry W. Stubbs and Martin  Critcher for defendant.
R. J. SANDLIN v. DOVER AND SOUTHBOUND RAILROAD CO. ET AL. (appellants), from Duplin. Per Curiam, March 10. Affirmed. Kerr  Gavin for plaintiff;Stevens, Beasley  Weeks for defendant.
CHARLES F. DUNN (appellant) v. JOHN L. WHITE AND NETA WHITE, from Lenior.Per Curiam, March 10. Affirmed. Charles F. Dunn for plaintiff; G. V. Cowper
and J. Frank Wooten for defendant.
GARYSBURG MFG. CO. (appellant) v. J. A. ROWE, from Pender. Per Curiam, May 5. Affirmed. E. K. Bryan and E. L. Larkins for plaintiff; Stevens,Beasley  Weeks and Murray Allen for defendant. *Page 708 
OLIVE ARCHER, ADMX. (appellant), v. JOHN L. ROPER LUMBER CO., from Onslow. Per Curiam, March 11. Affirmed. D. E. Henderson for plaintiff.
EUGENE C. RAYNOR v. A. C. L. RAILWAY CO. AND SOUTHERN RAILWAY CO. (appellants), from Lenoir. Per Curiam, May 5. Affirmed. E. R. Wooten and G.G. Moore for plaintiff; Rouse  Land for defendant.
RHEINSTEIN DRY GOODS CO. (appellants) v. BETTIE McDOUGALL ET AL., from New Hanover. Per Curiam, May 25. Petition dismissed. E. K. Bryan for plaintiff; Walter H. Neal, H. McClammy and M. L. John for defendant.
S. v. LEWIS FREEMAN (appellant), from Cumberland. Per Curiam, March 24. Affirmed. Attorney-General for the State; T. H. Sutton and C. W. Broadfoot
for defendant.
E. S. BOOTH (appellant) v. W. T. CARRINGTON LUMBER CO., from Durham. PerCuriam, April 14. Affirmed. Manning  Foushee for plaintiff; Aycock Winston and Bryant  Brogden for defendant.
S. v. MAKE WATTS AND SALLIE RECTOR (appellants), from Iredell. PerCuriam, May 19. Affirmed. L. C. Caldwell for defendants.
SAMUEL DORSETT, BY NEXT FRIEND (appellant), v. C. W. BARBEE, from Forsyth. Per Curiam, April 21. Affirmed. J. E. Alexander and Manly Hendren for plaintiff; Watson, Buxton  Watson and D. H. Blair for defendant.
ROBERT BALLARD v. GEORGE H. BELLINGER (appellant), from Mecklenburg. PerCuriam, April 28. Affirmed. Shannonhouse  Jones for plaintiff; Tillett Guthrie for defendants.
HARPER FURNITURE CO. (appellant) v. SOUTHERN EXPRESS CO., from Caldwell.Per Curiam, May 19. CONNOR, J., not sitting, and the other justices being evenly divided in opinion. Judgment affirmed. Jones  Whisnant for plaintiff; W. C. Newland and J. A. Barringer for defendant.
W. L. LAMBERT ET AL. (appellants), v. H. T. Williams ET AL., from Alexander. Per Curiam, April 28. Judge having found that only forty days was allowed, and case was not served within that time, petition forcertiorari is denied. J. B. Connelly for plaintiff.
S. (appellant) v. W. S. DANIELS, from McDowell. Per Curiam, May 12. Affirmed. Attorney-General for the State.
S. v. JIM LOGAN (appellant), from Rutherford. Per Curiam, May 5. Petition for certiorari denied. Attorney-General for the State.
GLASPY NEWMAN v. ASHEVILLE BRICK AND TILE CO. (appellant), from Henderson. Per Curiam, May 19. Affirmed. Charles E. Toms and Moore Rollins for plaintiff; Smith  Schenck and Murray Allen for defendant. *Page 709 
L. W. FOREHAND (appellant) v. NORFOLK AND SOUTHERN RAILWAY CO., from Camden. Per Curiam, September 15. Affirmed. C. E. Thompson and Aydlett Ehringhaus for plaintiff; Pruden  Pruden and Shepherd  Shepherd for defendant.
EUREKA LUMBER CO. (appellant) v. JOHN R. HARRISON ET AL., from Beaufort.Per Curiam, September 22. Judgment of nonsuit affirmed. W. C. Rodman for plaintiff; Small, MacLean  McMullen for defendants.
S. v. JOHN GIBSON (appellant), from Craven. Per Curiam, September 29. Affirmed. Attorney-General for the State; R. A. Nunn for defendant.
L. C. CARROLL v. D. P. BIBLE ET AL. (appellants), from Carteret. PerCuriam, September 29. Affirmed. Simmons, Ward  Allen for plaintiff;Abernathy  Davis for defendants.
J. L. TAYLOR ET AL. (appellants) v. DANEY TAYLOR ET AL., from Martin. PerCuriam, September 29. Affirmed. Martin  Critcher for plaintiffs; A. R.Dunning for defendants.
ROBERT J. BRASWELL v. GENERAL ACCIDENT, FIRE AND LIFE ASSURANCE CORPORATION (appellant). Per Curiam, September 29. Affirmed. Gilliam Clark for plaintiff; W. O. Howard for defendant.
JOHN PARKER ET AL. v. CHARLES F. DUNN ET AL. (appellants), from Lenoir.Per Curiam, October 13. Affirmed. W. D. Pollock and G. V. Cowper for plaintiffs; C. F. Dunn for defendants.
L. F. SWAIN v. A. C. L. RAILWAY CO. (appellant), from Onslow. Per Curiam, October 1. Affirmed. Duffy  Davis and Frank Thompson for defendant.
H. WEIL BROS. (appellants) v. W. S. UZZELL AND WIFE, from Lenoir. PerCuriam, October 14. Affirmed. G. V. Cowper and Loftin, Varser  Dawson for plaintiffs; H. E. Shaw, Aycock  Winston and Rouse  Land for defendants.
S. v. W. H. MANNING (appellant), from Johnston. Per Curiam, October 13. Affirmed. Attorney-General and G. L. Jones for the State; Wellons  Morgan
and S. S. Holt for defendant.
J. W. DARDEN v. A. C. L. RAILWAY CO. (appellant), from Johnston. PerCuriam, October 13. Affirmed. Pou  Brooks for plaintiff; E. S. Abell for defendant.
N. A. SPENCE v. TELEGRAPH CO. (appellant), from Wake. Per Curiam, October 13. Affirmed. James H. Pou and J. C. L. Harris for plaintiff; P. H. Busbee
and Womack  Pace for defendant.
F. B. PERRY (appellant) v. WILLIAM PERRY, EXR., from Wake. Per Curiam, October 1. Affirmed on authority of Calvert v. Peebles, *Page 710 82 N.C. 338. B. C. Beckwith for plaintiff; Peele  Maynard and Aycock Winston for defendant.
J. ROWAN ROGERS v. GLENWOOD LAND CO., from Wake. Per Curiam, October 13. Affirmed. Holden  Bunn for plaintiff; Douglass  Lyon for defendant.
R. D. HONEYCUTT v. J. E. WATKINS ET AL. (appellants) from Wake. PerCuriam, October 13. Appeal dismissed. B. C. Beckwith for plaintiff; W. J.Peele for defendant.
S. v. ED. GREEN (appellant), from Moore. Per Curiam, November 3. Affirmed. Attorney-General for the State; Douglass  Lyon for defendant.
T. C. DUNLAP v. J. J. LITTLE (appellant), from Anson. Per Curiam, November 3. Affirmed. Robinson  Caudle for plaintiff; McLendon  Thomas
for defendant.
E. S. ALLEN v. W. U. TELEGRAPH CO. (appellant), from Alamance. PerCuriam, November 3. Affirmed. King  Kimball and T. S. Beall for defendant.
BURLINGTON LUMBER CO. v. SOUTHERN RAILWAY CO. (appellant), from Alamance.Per Curiam, November 24. Affirmed. W. H. Carroll for plaintiff; Parker Parker for defendant.
J. C. SIMMONS DRUG CO. v. SOUTHERN RAILWAY CO. (appellant), from Alamance. Per Curiam, November 11. Affirmed. B. A. Hall for plaintiff;Parker  Parker for defendant.
J. M. LAMB (J. T. Wilson  CO.) (appellant) v. SOUTHERN RAILWAY CO., from Rowan. Per Curiam, November 17. Affirmed. J. J. Stewart for plaintiff; Linn Linn for defendant.
J. W. LEMONS AND A. M. VARNER v. L.  N. RAILROAD CO. (appellants), from Montgomery. Per Curiam, November 11. Affirmed. R. T. Poole for plaintiffs;Gibson  Russell for defendant.
WILLIAM M. COX v. ABERDEEN AND ASHEBORO RAILROAD CO. (appellant), from Randolph. Per Curiam, November 11. Affirmed. Elijah Moffitt and Morehead Sapp for plaintiff; J. T. Brittain, J. A. Spence, U. L. Spence and Adams,Jerome  Armfield for defendant.
ARTHUR L. KIRBY, BY NEXT FRIEND (appellant) v. THE GRABBS MFG. CO., from Forsyth. Per Curiam, November 17. Affirmed. Watson, Buxton  Watson for plaintiff; Lindsay Patterson and Manly  Hendren for defendant.
GEORGIA MFG. CO. (appellant) v. O. W. KERNER ET AL., from Forsyth. PerCuriam, November 17. Affirmed. L. M. Swink for plaintiff; Watson, Buxton Watson for defendant. *Page 711 
W. L. DOUGLAS SHOE CO. v. RUSSELL L. VAUGHAN ET AL. (appellants), from Forsyth. Per Curiam, November 17. Affirmed. A. H. Eller for plaintiff; L.M. Swink for defendants.
S. v. E. C. BLACKMAN (appellant), from Mecklenburg. Per Curiam, November 24. Affirmed. Attorney-General and G. L. Jones for the State; Jake F.Newell for defendant.
R. F. FOWLER v. SOUTHERN RAILWAY CO. (appellant), from Cabarrus. PerCuriam, December 8. Affirmed. Montgomery  Crowell for plaintiff; L. C.Caldwell and L. T. Hartsell for defendant.
WILLIAM D. HOLLINGSWORTH (appellant) v. THE CHADWICK-HOSKINS CO., from Mecklenburg. Per Curiam, December 15. Affirmed. J. D. McCall and B. Nixon
for plaintiff; Tillett  Guthrie for defendant.
S. v. CALVIN PITTS (appellant), from Catawba. Per Curiam, December 8. Affirmed on authority of State v. Railway, 142 N.C. 596. Attorney-General
and G. L. Jones for the State; W. A. Self, C. W. Bagley and A. A. Whitener
for defendant.
B. F. NOBLETT ET AL. (appellants) v. JAMES NOBLETT, from Rutherford. PerCuriam, December 15. Affirmed. D. F. Morrow for plaintiff.
J. C. HUDSON, ADMR. (appellant) v. SOUTHERN RAILWAY CO., from Burke. PerCuriam, December 15. Affirmed. J. M. Mull, J. T. Perkins and Avery  Erwin
for plaintiff; S. J. Ervin for defendant.
L. B. CRAWFORD, ADMR., v. SOUTHERN RAILWAY CO. (appellant), from McDowell. Per Curiam, December 15. Affirmed. Hudgins, Watson  Johnston andPless  Winborne for plaintiff; S. J. Ervin for defendant.
CLARISSA L. LOWERY v. THE SOUTH AND WESTERN RAILROAD CO. ET AL., from McDowell. Per Curiam, December 15. Affirmed on authority of Kimberly v.Howard, 143 N.C. 398. Avery  Avery and W. T. Morgan for plaintiff;Hudgins, Watson  Johnston for defendant.
CHARLES E. MERRILL v. SOUTHERN RAILWAY CO. ET AL. (appellants), from Buncombe. Per Curiam, December 23. Reversed. CLARK, C. J., did not sit.Locke Craig, J. H. Merrimon and J. G. Merrimon for plaintiff; W. B. Rodman
and Moore  Rollins for defendants.
M. E. COZARD ET AL. v. HENRY M. McADEN ET AL. (appellants), from Graham.Per Curiam, December 23. The Court being evenly divided in opinion (HOKE, J., not sitting; CLARK, C. J., and MANNING, J., voting to affirm; WALKER and BROWN, JJ., voting to reverse), the judgment below stands affirmed.Zebulon Weaver, J. D. Murphy, F. L. Johnson and T. A. Morphew for plaintiffs; Dillard  Bell and Merrick  Barnard for defendants.
 *Page 1